       Case 7:17-cv-01114-RDP Document 106 Filed 02/06/19 Page 1 of 3                    FILED
                                                                                2019 Feb-06 PM 04:56
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION


MICHAEL W. RONDINI and                )
CYNTHIA M. RONDINI, as the            )
surviving parents of MEGAN            )
ELIZABETH RONDINI, their              )
deceased child, MICHAEL W.            )
RONDINI, as Administrator and         )
Personal Representative for the       )
Estate of MEGAN ELIZABETH             )
RONDINI, deceased,                    )
                                      )
            Plaintiffs,               )
                                      )
vs.                                   )            CASE NUMBER
                                      )            7:17-cv-01114-TMP
                                      )
TERRY J. BUNN, JR.                    )
                                      )
            Defendant.                )

      JOINT MOTION FOR LIMITED EXTENSION OF DEADLINES

      COME NOW the parties, Michael W. Rondini, as Plaintiff, and Terry J.

Bunn, Jr., as Defendant, by and through their respective counsel and hereby request

the Court to grant a limited extension of the deadlines set forth in the Court’s

Scheduling Order of June 14, 2018. As grounds therefor, the parties would submit

the following:

      1.    This Court’s Scheduling Order of June 14, 2018 contained the

following deadlines which the parties would like to extend for twenty-one (21) days:
        Case 7:17-cv-01114-RDP Document 106 Filed 02/06/19 Page 2 of 3




           April 1, 2019 – discovery cutoff
                    (the parties would like to extend this to April 22, 2019);

           February 11, 2019 – report due from Defendant’s expert
                  (the parties would like to extend this to March 4, 2019);

           May 1, 2019 – dispositive motions
                   (the parties would like to extend this to May 22, 2019);

           March 15, 2019 - date for parties to object for referral to mediation
                   (the parties would like to extend this to April 5, 2019);

           October, 2019 – trial readiness
                     (the parties do not believe that this limited extension
                       will delay the trial readiness of this case).

      2.       The parties respectfully submit that this request for a limited extension

arose due to personal and professional interruptions to counsels’ schedules as well

as the delay in deposing the Plaintiffs due to health issues. The Plaintiff’s production

of documents has largely centered around the decedent’s cell phone text messages

which has been quite voluminous and extensive. Defendant’s expert is in need of the

requested extension to complete her analysis of same. as a result, Defendant’s

counsel has agreed with Plaintiff’s counsel that all deadlines should be

correspondingly extended.

      3.       The parties respectfully submit that this short extension is not counter

to the interests of judicial economy nor should it unduly adversely affect the Court’s

schedule. Conversely, the parties would submit that they would be caused undue

prejudice should this limited extension not be granted.

                                        Page 2 of 3
       Case 7:17-cv-01114-RDP Document 106 Filed 02/06/19 Page 3 of 3



      WHEREFORE, PREMSISES CONSIDERED, the parties respectfully

request the Court to grant this extension and to enter any and all such Orders

consistent therewith and in furtherance thereof.

                                       Respectfully submitted,


                                        /s/Thomas Coleman, Jr.
                                       Thomas Coleman, Jr. (asb-5220-1434)
                                       Email: tom@ssp-law.com

                                        /s/Angela C. Shields
                                       Angela C. Shields (asb-9570-l75a)
                                       Email: ashields@ssp-law.com
                                       Attorneys for Defendant, Terry J. Bunn, Jr.

                                       /s/Leroy Maxwell, Jr.
                                       Leroy Maxwell, Jr.
                                       Email: maxwell@mxlawfirm.com
                                       Attorney for Plaintiff, Michael W. Rondini

                                       /s/ Patricia Davis
                                       Patricia “Pat” Davis
                                       Email: patricia.davis@fghlaw.com
                                       Attorney for Plaintiff, Michael W. Rondini




                                     Page 3 of 3
